DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Claims1-8 in the reply filed on 2/2/2021 is acknowledged.
Claim 9-12 are withdrawn and canceled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/2/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thickness of the concrete and decking as detailed in Claims 5 and 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Collins (U.S. 20100071305).
In re Claim 1, Collins teaches a multistory building construction system comprising: At least one base plate (18) with a centrally disposed sleeve (20) extending vertically from a top surface thereof; at least one first-floor column (10, 24) comprising a cap plate (14) disposed on a top end thereof, and a sleeve (top of coupler 12) centrally disposed on a top surface of the cap plate and extending vertically therefrom.  Figure 14 show repeated uses of coupler (12) for a multistory building.  Therefore there will be at least one upper-floor column (10,26)  comprising a cap plate (14) disposed on a top end thereof, and a sleeve (top of coupler 12)  centrally disposed on a top surface of the cap plate and extending vertically therefrom.  (Figures 1-14)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins (U.S. 20100071305) in view of Tacoma (U.S. 5,660,005) or Rizzotto (20030230039).
In re Claim 2, Collins teaches one first-floor column (10,24) has a cross-sectional shape that is substantially similar to a cross-sectional shape of the sleeve of the base plate (18), ,the cross-sectional shape of the sleeve (coupler 12 section) of the cap plate of the at least one first-floor column is substantially similar to a cross-sectional shape of the at least one upper-floor column, and the sleeve of the cap plate (14) of the at least one first-floor column has an interior dimension slightly larger than an exterior dimension of the at least one upper-floor column. The column fits inside the sleeve (Figures 1-15)
Collins does not teach that the at least one first-floor column has an interior dimension slightly larger than an exterior dimension of the sleeve of the base plate.
Tacoma teaches a building where a column (20) fits over the sleeve (136) of base plate (22).  (Figures 1,10)
Rizzotto teaches a building where a column (5, 23) fits over the projecting member (6D, 26a,b,120) of base plate (6B,130).  (Figures 1,9-11,16)
It would be obvious to one of ordinary skill in the art to modify the first floor column to have a larger interior dimension so that it would fit over the sleeve of the base plate.  This allows the beam material to cover and protect the sleeve of the base plate from damage, promoting a stronger connection.
In re Claims 3 and 4, the modified Collins has already been discussed. Collins also teaches that the at least one base plate (18) further comprises a plurality of openings disposed therein to permit passage of a corresponding plurality of fasteners.  The limitation “to permit passage of a corresponding plurality of fasteners” is a functional language directed to the intended use of the product and is afforded only limited weight in a product claim.  (Figure 3)Tacoma also teaches that the at least one base plate (22) further comprises a plurality of openings disposed therein to permit passage of a corresponding plurality of fasteners.  (Figure 10), Collins teaches that the cap plates (14) of the at least one first-floor column and upper floor column and further comprises a lateral dimension greater than a lateral dimension of the at least one first-floor column, so that the cap plate of the at least one first-floor column projects beyond the lateral dimension of the at least one first-floor column on two opposing sides of the at least one first-floor column. 
Collins does not teach that the at least one first-floor column and the upper floor column further comprises at least one sheer tab disposed orthogonally to the lateral dimension of the at least one first-floor column and the upper floor column and oriented vertically.  The examiner takes official notice that such shear tabs are well known in the art.  They allow for the attachment of beams or other structural elements to the columns.  
In re Claims 5 and 6, the modified Collins has already been discussed. Collins teaches that the sleeves of the cap plates (14) of the at least one first-floor column and the upper floor has a vertical dimension substantially similar to a thickness of a concrete floor (30) poured over a decking (28).  Again, as was previously noted, the sleeve is that portion of coupler (12) that extends above the top of pate (14).  The exterior dimension of the at least one upper-floor column (10,26) appears to be is substantially similar to an exterior dimension of the at least one first-floor column (10,24). (Figures 1-15)  This would be obvious to assure uniformity in height between the floors.  
In re Claim 7, the modified Collins has been previously discussed but does not specifically teach smaller exterior dimensions of the columns as you move from the first floor to the second floor, and then to floors above the second floor.  However, changes in thickness involve changes in size, shape, and proportion which have been held to involve only routine skill in the art.  In re Rose, 105 USPQ 137; In re Dailey, 149 USPQ 47 (CCPA 1966); In re Reese, 129 USPQ 402.  Therefore, it would be obvious to have smaller exterior dimensions of columns (shorter) as you move above the first and second to the higher floors.  Shorter columns would be expected for floors where lower ceilings.  A first floor might have a higher ceiling by entrance.  Second floors and above would have shorter column than those on the first to reflect a standard room height or to meet the needs of a buildings tenants. The shorter columns at the top of the building would allow for lower ceiling for such spaces like attics and storage areas that don’t require the full height rooms of the lower floors.  Finally, as the building gets higher, smaller, lighter, columns could be used because they don’t have to support as much load as would a column at the lower stories of a multi-story structure.
In re Claim 8, Collins teaches a multistory building construction system comprising: At least one base plate (18) with a centrally disposed sleeve (20) extending 
Collins also teaches that the at least one base plate (18) further comprises a plurality of openings disposed therein.  The limitation “to permit passage of a corresponding plurality of fasteners” is a functional language directed to the intended use of the product and is afforded only limited weight in a product claim.  (Figure 3)Tacoma also teaches that the at least one base plate (22) further comprises a plurality of openings disposed therein to permit passage of a corresponding plurality of fasteners.  (Figure 10), Collins teaches that the cap plates (14) of the at least one first-floor column and upper floor column and further comprises a lateral dimension greater than a lateral dimension of the at least one first-floor column, so that the cap plate of the at least one first-floor column projects beyond the lateral dimension of the at least one first-floor column on two opposing sides of the at least one first-floor column.
Collins does not teach that the at least one first-floor column and the upper floor column further comprises at least one sheer tab disposed orthogonally to the lateral dimension of the at least one first-floor column and the upper floor column and oriented vertically.  The examiner takes official notice that such shear tabs are well known in the 
Collins teaches one first-floor column (10,24) has a cross-sectional shape that is substantially similar to a cross-sectional shape of the sleeve of the base plate (18), ,the cross-sectional shape of the sleeve (coupler 12 section) of the cap plate of the at least one first-floor column is substantially similar to a cross-sectional shape of the at least one upper-floor column, and the sleeve of the cap plate (14) of the at least one first-floor column has an interior dimension slightly larger than an exterior dimension of the at least one upper-floor column. The column fits inside the sleeve (Figures 1-15)
It does not teach that the at least one first-floor column has an interior dimension slightly larger than an exterior dimension of the sleeve of the base plate.
Tacoma teaches a building where a column (20) fits over the sleeve (136) of base plate (22).  (Figures 1,10)
Rizzotto teaches a building where a column (5,23) fits over the projecting member (6D26a,b,120) of base plate (6B22,130).  (Figures 1,9-11,16)
It would be obvious to one of ordinary skill in the art to modify the first floor column to have a larger interior dimension so that it would fit over the sleeve of the base plate.  This allows the beam material to cover and protect the sleeve of the base plate from damage, promoting a stronger connection.
Collins teaches that the sleeves of the cap plates (14) of the at least one first-floor column and the upper floor has a vertical dimension substantially similar to a thickness of a concrete floor (30) poured over a decking (28).  Again, as was previously noted, the sleeve is that portion of coupler (12) that extends above the top of pate (14).  .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158.  The examiner can normally be reached on Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






AGB
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633